Citation Nr: 0009110	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-46 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for tardive 
dyskinesia of the right upper extremity (major).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1959 to January 
1963.  

A rating decision dated in April 1993 granted service 
connection for tardive dyskinesia at a rate of 50 percent, 
effective from October 1991.  The veteran was informed of 
this decision in April 1993.  He did not file a notice of 
disagreement regarding that decision within one year of the 
April 1993 notice.  Therefore, that decision became final.  
38 C.F.R. §§ 20.302(a), 20.304 (1999).  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the Washington, 
DC, Department of Veterans Affairs (VA) Regional Office (RO) 
that denied a rating in excess of 50 percent for tardive 
dyskinesia.  The veteran was informed of that decision in an 
April 1994 letter.  A May 1994 rating decision confirmed and 
continued the 50 percent rating, and the veteran was informed 
in a May 1994 letter.  The veteran filed a timely notice of 
disagreement from those actions in June 1994.  Id.  The case 
was remanded by the Board in February 1997 for, inter alia, 
the scheduling of a VA examination.  When the case again came 
before the Board in January 1999, it was again remanded for 
the RO to inform the veteran of the impact of failing to 
report for a VA examination.  The case is again before the 
Board for final appellate review.

Subsequent to the Board's January 1999 decision, the veteran 
moved, and the Winston-Salem, North Carolina, RO currently 
has jurisdiction of the claims file.  

The veteran was scheduled to appear at a hearing before the 
Board at the Central Office in Washington, D.C. in February 
1997.  He did not report for that hearing, and there was no 
request for a postponement.  Thus, the case will be processed 
as though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.702(d) (1999).


FINDING OF FACT

The veteran failed to report without good cause for a VA 
examination.   


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 50 percent for 
tardive dyskinesia of the right upper extremity is not 
warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.326, 3.655 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  This 
finding is predicated upon the appellant's assertions that 
his disability increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Once it has been 
determined that a claim is well grounded, as here, the VA has 
a statutory duty to assist in the development of evidence 
pertinent to the claim.  In this case, for the reasons 
discussed below, VA has adequately satisfied the duty to 
assist the veteran in the development of the claim.  

Where there is a well-grounded claim for an increased 
evaluation but medical evidence accompanying the claim is not 
adequate for rating purposes, a VA examination will be 
authorized.  38 C.F.R. § 3.326(a).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with an original 
claim other than a compensation claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a)(b) 
(1999).  

In February 1997, the veteran's case was remanded by the 
Board for, inter alia, a VA examination in order to determine 
the current severity of the service-connected tardive 
dyskinesia.  In compliance with the remand, a VA examination 
was scheduled in June 1997.  The record indicates that the 
veteran failed to report for the VA examination.  Following 
the Board's remand in January 1999, the RO informed the 
veteran of the importance of reporting for the scheduled VA 
examinations in an April 1999 letter.  A VA examination was 
scheduled in April 1999; the veteran failed to report for the 
examination.  In a May 1999 letter, the RO noted that the 
veteran did not attend the examination as scheduled and 
advised him to inform the RO if he were willing to report for 
an examination.  The veteran did not respond.  A December 
1999 supplemental statement of the case again informed the 
veteran of the provisions of 38 C.F.R. § 3.655 regarding 
failure to report for VA examinations. 

Various communications were mailed to the veteran from the 
RO, but the Board notes that the communications had not been 
returned as undeliverable.  The veteran provided no 
explanation as to why he failed to report for the 
examinations. 

The Board finds that the veteran failed to report without 
good cause for the required examination that was scheduled by 
the RO in compliance with the Board's remand.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992); 38 C.F.R. § 3.326.  
Therefore, the Board is required by pertinent regulation to 
deny the instant claim.  38 C.F.R. § 3.655.  The procedural 
prerequisites have been fully satisfied by the RO's 
communications; the RO's efforts show that they used the 
address as provided by the veteran.  The veteran himself 
failed unilaterally to cooperate in the development of his 
own claim.  The Board is mindful that the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).  Therefore, the appeal is denied.   


ORDER

Entitlement to a rating in excess of 50 percent for tardive 
dyskinesia is denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

